Citation Nr: 0422520	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945, and from April 1951 to August 1969.  The veteran was a 
prisoner of war.  The veteran died in November 2000; the 
appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The appellant was afforded a travel Board hearing in March 
2004; the transcript is of record.

The issue of entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 are
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if further 
action is required on her part.


REMAND

In January 2000, the veteran's claim of service connection 
for coronary artery disease was denied.  In July 2000, the 
veteran filed a Notice of Disagreement with the RO's 
determination.  As noted, the veteran died in November 2000, 
and the same month the appellant filed an application for 
dependency and indemnity compensation, death pension, and 
accrued benefits.  The appellant's claim for accrued benefits 
has not been addressed by the RO.  The appellant's claim of 
service connection for cause of death and for entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 are 
inextricably intertwined with the issue of entitlement to 
accrued benefits; consequently, a Remand is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  After completing any additional 
indicated development, the RO should 
adjudicate the issue of entitlement to 
accrued benefits.  The appellant and 
her representative should be notified 
of the decision and her appellate 
rights and provided an opportunity to 
respond.  The RO should readjudicate 
the appellant's claims of entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  If the determination 
of these claims remain unfavorable to 
the appellant, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



